DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s claim of priority under 35 U.S.C. §120 as a divisional application of Serial No. 16/306,148, filed Nov. 30, 2018 (issued as USPN 11,162,016) that is a 35 U.S.C. §371 National Stage entry of PCT/US2017/035542 filed June 1, 2017, which claims benefit of provisional application 62/344,732 filed June 2, 2016, is hereby acknowledged.

Allowable Subject Matter
Claims 1-14 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a method of altering/controlling a fluid in an environment that comprises introducing a composition into the environment wherein the composition contacts the fluid, said composition comprising a plurality of swellable particles having an assembling agent interspersed among crosslinkable polymer chains, wherein the assembling agent associates with the polymer chains upon exposure to the fluid, and wherein the assembling is selected from monomers, oligomers, polymers, copolymers, Group III-VII transition metal containing molecules, Group II-VII transition metal ions, methylene bisacrylamide, polyethylene glycol, dimethacrylate, phenol-formaldehyde, diallylamine, triallylamine, divinyl sulfonate, diethylene glycol, aldehydes, polyethyleneimine, dichlorophenol, benzoyl peroxide, di-tert-butyl peroxide, dibutyl hydrogen phosphite, or mixtures thereof.
The closest prior art is Allison (US 2011/0094746 A1 to Allison et al., published April 28, 2011).
Alison discloses a gellable/gelled composition for use in subterranean operations, particularly, as swellable spacer fluids for sealing an annular space in a wellbore, wherein the swellable fluid comprises: an aqueous fluid; a crosslinking agent; and a plurality of swellable particles; and wherein the swellable fluid is injected into a subterranean formation and the spacer fluid forms a semi-solid crosslinked gel structure in the formation (abstract; [0004]; [0005]; [0009] to [0011]).  In polymer-based embodiments, the swellable spacer fluids includes a gelling agent system comprising a polymer and a crosslinking agent capable of crosslinking the polymer to form in the formation a crosslinked gel structure and swellable particles, wherein the swellable particles swell due to absorption of water from the crosslinked gel structure, water or liquid hydrocarbons from well bore/reservoir fluids, and wherein the gel structure may be observed to swell for up to 25 days ([0011]; [0012]; [0014]). .
Allison further discloses polyacrylamide copolymers (e.g., acrylamide monomer) as a preferred crosslinkable polymer ([0032]; [0035]; [0053]; [0054]; Examples 1 and 2; claims 3 and 14 of Allison).  Allison teaches that the term "crosslinked" can refer to relatively hydrophobic linear or branched chain polymers and relatively hydrophilic water-soluble monomers, either grafted onto the polymer backbone or blended therein (within the polymer chains), that may act together to cost-effectively increase the water/oil-swellability of oilfield elements in the formation ([0020]).  Suitable crosslinking agents (“assembling agent”) include any substance capable of promoting or regulating intermolecular bonding between polymer chains, linking them together to create a more rigid structure wherein examples of suitable crosslinking agents are zirconium ions, (e.g., zirconyl chloride) titanium and aluminum ([0040]; [0042]; claim 4 of Allison). 
Allison also discloses the polyacrylamide copolymer as formed via polymerization of monomers including acrylamide wherein the gelling composition is formed from crosslinking the copolymer with a crosslinking agent ([0021]]; [0033]; ([0043] to [0045]).  The swellable particles generally swell by up to about 200% of their original size at the surface, wherein under downhole conditions, this swelling depends on the conditions present (can be, e.g., 10 to 50% their original size), wherein the swellable particles may increase the viscosity of the crosslinked gel structure by about 10-fold or greater ([0018]). The particle size of the swellable particles can be in the range of about 5 microns to about 1,500 microns ([0029]).
However, although Allison discloses a composition having swellable particles and a crosslinking agent having polymeric chains, it does not disclose the swellable particles as having an assembly agent interspersed among the crosslinkable polymer chains.  Instead, in Allison, they are separate components in the fluid composition.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

August 29, 2022